Citation Nr: 0737644	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967 and from March 1971 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


REMAND

In the Substantive Appeal (VA Form 9) received in March 2005, 
the veteran requested that he be afforded a Board hearing at 
the RO and that he be afforded a hearing before a Decision 
Review Officer at the RO.  In an August 2005 letter, the RO 
erroneously informed the veteran that he had to choose 
between a Board hearing and a hearing before a Decision 
Review Officer.  In response, the veteran requested a hearing 
before a Decision Review Officer.  Since the veteran has 
requested a Board hearing at the RO and has not withdrawn 
this request, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



